DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application claims priority to: 371 of PCT/US18/65278 (filed 12/12/2018); provisional 62/607,084 (filed 12/18/2017); and provisional 62/598,162 (filed 12/13/2017).  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6-12, and 21) in the reply filed on 12/22/2021 is acknowledged. Claims 13-20 are withdrawn from further consideration as being drawn to a nonelected Group of Invention. 

Status of Claims
	Claims 1-4 and 6-21 were previously pending in the application. As of the reply filed on 12/22/2021, claims 13-20 are withdrawn as being drawn to a nonelected Group of Invention. 
	Accordingly, claims 1-4, 6-12, and 21 are under examination. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 4, 8-9, and 21 each recite a “region in the combined plurality of mappings in which portions of the identified abnormality from at least two different mappings of the plurality of mappings coextensive.” However, no support for the term “coextensive” is provided in the specification of the application. Accordingly, the meaning of the term “coextensive” as used in claims 1, 4, 8-9, and 21 is not apparent based on the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea.
Claim 1 is drawn to a method, which does fall under the statutory categories of invention. However, the claim recites "receiving a plurality of mappings of a patient, the plurality of mappings selected from an electrical mapping, an anatomical mapping, and a functional mapping; identifying an abnormality in one or more of the plurality of mappings; combining the plurality of mappings; and selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive." The limitations of independent claim 1 recited directly above set forth the abstract idea, as the only structure required to perform these limitations is a conventional, off-the-shelf computing device or processor. Thus, this claim reads on a method of organizing human activity and/or a mental process.
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 1, both when considered separately and in combination, amount to nothing more than organizing human activity. This is exemplified by the fact that each limitation of claim 1 can be performed simply by a user on a laptop. In this example, a user could use the laptop/processor to perform the following method: receiving a plurality of mappings of a patient (a user could receive multiple mappings of a patient from any source, such as a directory or database, and thus the mappings are not necessarily acquired in the steps of the method), the plurality of mappings selected from an electrical mapping, an anatomical mapping, and a functional mapping (the multiple mappings of a patient that are received on the laptop/processor from a directory/database, such as PACS or similar system, could certainly include an electrical mapping, an anatomical mapping, and a functional mapping); identifying an abnormality in one or more of the plurality of mappings (a user could view the received mappings on the laptop/processor, and could point out an abnormality based on viewing the mappings); combining the plurality of mappings (a user could move one of the received mappings next to another one of the received mappings, or overlapping on top of one another, to create a combined plurality of mappings); and selecting the cardiac arrhythmia target based on a region in the combined plurality of mappings in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive (a user could select a cardiac arrhythmia target based on the combined plurality of mappings by pointing out the part of the combined/overlapping plurality of mappings where an abnormality is present). Additionally, the claim does not purport to provide any “improvement” to 
Claims 2-4, 6-12, and 21 depend directly or indirectly from independent claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 2-4, 6-12, and 21 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 3, the limitation recited “wherein identifying the abnormality comprises receiving a manual identification of the abnormality from a user” relies on the same abstract idea, and does not add significantly more to that idea. Therefore, the details submitted by the Examiner regarding the patentability of independent claim 1 also apply to these additional limitations provided in the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al. (US 20160022375 A1, hereinafter "Blake").

Regarding claim 1, Blake discloses:
A method for determining a cardiac arrhythmia target ("method of determining cardiac targets" Blake: [0008], Fig. 1; "an arrhythmia at tissue region 502" Blake: [0052], Fig. 5) for ablation ("method for cardiac ablation" Blake: Title), the method comprising:
receiving ("receive cardiac imaging data" Blake: Abstract) a plurality of mappings of a patient ("method 100 may import cardiac imaging data at import step 101" Blake: [0033]; “cardiac imaging and/or mapping steps" Blake: [0029]), the plurality of mappings selected from an electrical mapping ("an electrical potential map of the heart may be created" Blake: [0081]), an anatomic mapping ("may be imaged using standard imaging techniques such as magnetic resonance imaging (MRI), computed tomography (CT)" Blake: [0033]), and a functional mapping ("may be imaged using standard imaging techniques such as ... echocardiogram, positron emission tomography" Blake: [0033]);
identifying an abnormality ("methods for determining or identifying cardiac targets" Blake: [0027]; “identify types of cardiac tissue within the patient's cardiac geometry. Identified types of cardiac tissue may include, for example, healthy tissue, electrically non-viable dense scar tissue, and partially electrically viable border zone tissue" Blake: [0035]) in one or more of the plurality of mappings ("physician may collect data related to a clinical VT, for example, by ECG or other detection method" Blake: [0072]; “Prior to an MRI, a patient may be injected with a gadolinium containing contrast agent. The additional contrast created by the gadolinium agent circulating in the cardiac tissue permits the differential identification of healthy and scar cardiac tissue" Blake: [0033]);

selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) based on a region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary markers" Blake: [0085]) in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]).
The term coextensive is not provided with a definition in the specification of the present application. Upon searching the term in the dictionary, coextensive is defined as extending over the same space or time; corresponding exactly in extent. Based on this definition, Examiner is citing the confirmation of the registration of the mappings as done by the registration verification step 802 of Fig. 8 to represent the coextensivity of the portions of the identified abnormality from at least two different mappings of the plurality of mappings. In paragraph [0087], Blake discloses: 
mapping of the scar regions may be done to verify the registration as well as scar shape and location. A mapping catheter may be advanced to the location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed.” 

Blake: [0087], Fig. 8

Regarding claim 2, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein identifying the abnormality comprises identifying one or more segments on the plurality of mappings that includes the abnormality, one or more contours on the plurality of mappings that includes the abnormality, or combinations thereof ("At segmentation step 102, the cardiac imaging data may be segmented to identify at least two types of cardiac tissue. Once the data has been imported onto the processing machine, the imaging data may be processed using a variety of different methods to segment out regions of interest and identify types of cardiac tissue within the patient's cardiac geometry. Identified types of cardiac tissue may include, for example, healthy tissue, electrically non-viable dense scar tissue, and partially electrically viable border zone tissue" Blake: [0035]).

Regarding claim 3, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein identifying the abnormality comprises receiving a manual identification of the abnormality from a user ("if the shape, size, or location of the fused map scar region does not match the electrically mapped region, the user may manually alter the target treatment map data to match the empirical results taken via electrical mapping" Blake: [0087]).

Regarding claim 4, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on the region in the combined plurality of mappings in which portions of identified abnormality from at least two different mappings of the plurality of mappings are coextensive ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]) and additional data about the patient ("information from electrical remapping may be combined with ablation size and depth estimates to provide more accurate information about the probability of success of the target treatment" Blake: [0107]; "series of increasingly larger concentric rings may be sized based on these potential errors, and used to convey to an operator information about how the probability of ablation success corresponds to lesion size" Blake: [0094]).

Regarding claim 6, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
further comprising ablating the cardiac arrhythmia target ("cardiac treatment target may be a cardiac tissue location designated for treatment via a radiofrequency (RF) ablation catheter. Other forms of treatment may include cryoablation, laser ablation, ultrasonic ablation, microwave ablation, gene therapy, and others" Blake: [0028]; "ablation treatment at tissue region 502 may serve to prevent reentry of the activation wave, eliminating the associated arrhythmia" Blake: [0052]).

Regarding claim 10, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein the electrical mapping is an electrocardiograph image ("may collect data related to a clinical VT, for example, by ECG or other detection method" Blake: [0072]; "Sensing catheters may record electrograms (EGMs) on endocardial or epicardial surfaces of the heart" Blake: [0058]), the anatomic mapping is at least one of a computer tomography image or a magnetic resonance image ("may be imaged using standard imaging techniques such as magnetic resonance imaging (MRI), computed tomography (CT)" Blake: [0033]), and the functional mapping is at least one of a photo emission computed tomographic image, a positron emission tomography image or an echocardiogram image ("may be imaged using standard imaging techniques such as ... echocardiogram, positron emission tomography" Blake: [0033]).

Regarding claim 21, Blake discloses:
The method of claim 1, as described above. 
Blake further discloses: 
wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) based on a region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary markers" Blake: [0085]) in which portions of the identified abnormality from two different mappings of the plurality of mappings are coextensive ("location of scar tissue as identified by the fused map. This atlas-based approaches" Blake: [0036]; "based on an atlas heart" Blake: [0049]; "a predefined atlas of regions considered high-risk for lesion placement may be stretched and registered to the cardiac model containing identified treatment targets" Blake: [0066]).
It is commonly known in the art that an anatomical atlas is created using data from many previous patients. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Spector (US 2017/0079542 A1, hereinafter "Spector").

Regarding claim 7, Blake discloses: 
The method of claim 6, as described above. 
Blake remains silent on: 
wherein ablating the cardiac arrhythmia target comprises non-invasive ablation of the cardiac arrhythmia target.
However, in a similar invention in the same field of endeavor, Spector teaches “catheters, systems, and related methods optimized for mapping, minimizing, and treating cardiac fibrillation in a patient” (Abstract), and further teaches: 
wherein ablating the cardiac arrhythmia target comprises non-invasive ablation of the cardiac arrhythmia target ("methods and systems would help clinicians minimize or prevent further episodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the methods for mapping and treating cardiac arrhythmias as taught by Spector. One of ordinary skill in the art would have been motivated to make this modification because "cardiac fibrillation patients would benefit from new methods and systems for the preventing, treating, and at least minimizing if not terminating cardiac fibrillation in the underlying "substrate" (i.e., the tissue on which abnormal electrical circuits of reentry are formed) responsible for the initiation and perpetuation of cardiac fibrillation. These methods and systems would help clinicians minimize or prevent further episodes and increase the success rate of non-invasive ablation treatments in cardiac fibrillation patients" (Spector: [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Harlev et al. (US 2007/0299352 A1, hereinafter "Harlev").

Regarding claim 8, Blake discloses: 
The method of claim 1, as described above, 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) based on the region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary 
Blake remains silent on: 
further comprising weighting each mapping of the received plurality of mappings, 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the weighting of the received plurality of mappings.
However, in a similar invention in the same field of endeavor, Harlev teaches a non-contact cardiac mapping method (Abstract) relating “to the determination and representation of physiological information relating to a heart surface using a non-contact catheter” ([0001]) and “involves mapping of the heart tissue in order to identify the site of origin of the arrhythmia followed by a targeted ablation of the site” ([0003]), and further teaches: 
further comprising weighting each mapping of the received plurality of mappings ("performing an averaging or a weighted averaging operation" Harlev: [0222]), 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the weighting of the received plurality of mappings ("a resultant composite set of reconstructed physiological information is generated by selecting, for a particular surface element at the endocardium surface representation, a reconstructed value from that set of reconstruction physiological information whose corresponding resolution map value is the best or most optimal or by performing a weighted average" Harlev: [0271]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the non-contact cardiac mapping method as taught by Harlev. One of ordinary skill in the .

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Collins et al. (US 2011/0268338 A1, hereinafter “Collins”). 

Regarding claim 9, Blake discloses: 
The method of claim 1, as described above, 
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target (“identifying cardiac targets" Blake: [0027]) based on the region in the combined plurality of mappings ("additional registration methods may include automatic integration with existing registration markers in a cardiac mapping and navigation system 300, automatic fitting to scar maps created during the ablation procedure, automatic fitting to other measurements made during the ablation procedure, integration with live imaging (echo, MRI, CT, fluoroscopy), and/or integration with other fiduciary markers" Blake: [0085]) in which portions of the identified abnormality from at least two different mappings of the plurality of mappings are coextensive ("location of scar tissue as identified by the fused map. This area may be electrically mapped and to ensure that these areas are indeed scar tissue. Thus, the registration may be verified and the fused map data confirmed" Blake: [0087]). 
Blake remains silent on: 
further comprising determining a confidence score of the combined mappings,

However, in a similar invention in the same field of “computer-aided analysis of medical images and detection of suspicious abnormalities" (Collins: [0002]), Collins teaches a "method of analyzing a plurality of medical image data of a region in an anatomy and detecting abnormalities in the region" (Collins: [0016]), and further teaches: 
further comprising determining a confidence score of the combined mappings ("FIG. 8 is a flowchart showing steps followed by the consolidation decision engine 114 in a consolidated scoring process" Collins: [0098], Fig. 8; "consolidation decision engine 114 also scores the lesion (step 810)" Collins: [0099]),
and wherein selecting the cardiac arrhythmia target comprises selecting the cardiac arrhythmia target based on … the confidence score ("features generally indicating malignancy in each modality may be assigned a score point. By summing score points obtained from all modalities, a total score can be obtained. A stage assessment can be assigned to the lesion based on the value of the final total score" Collins: [0099]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the system and method of computer aided analysis of medical images as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification because "a stage assessment based on features seen in one modality confirmed by features seen in another modality tends to increase the confidence in the assessment" (Collins: [0099]), and "a combined scoring or assessment takes into account a larger set of inputs, the result tends to be more robust" (Collins: [0101]).

Regarding claims 11-12, Blake discloses: 
The method of claim 1, as described above. 
Blake remains silent on: 
further comprising generating a decision support module; 
wherein the decision support module comprises an output of the cardiac arrhythmia target and one or more of a description of a scar pattern, a description of a scar burden size and location, a suggested volume to achieve ablation, a confidence score of the combined mappings, a listing of at-risk structures, a general recommendation, an expected success rate with non-invasive therapy, or an expected success rate with alternative treatment modalities.
However, in a similar invention in the same field of “computer-aided analysis of medical images and detection of suspicious abnormalities" (Collins: [0002]), Collins teaches a "method of analyzing a plurality of medical image data of a region in an anatomy and detecting abnormalities in the region" (Collins: [0016]), and further teaches: 
further comprising generating a decision support module ("consolidation decision engine 114" Collins: [0099]); 
wherein the decision support module comprises an output of the cardiac arrhythmia target and one or more of a description of a scar pattern, a description of a scar burden size and location, a suggested volume ("boundary is an envelope enclosing a volume or centroid that likely corresponds to a tumor" Collins: [0096]) to achieve ablation, a confidence score of the combined mappings ("features generally indicating malignancy in each modality may be assigned a score point. By summing score points obtained from all modalities, a total score can be obtained. A stage assessment can be assigned to the lesion based on the value of the final total score" Collins: [0099]), a listing of at-risk structures ("a patient risk profile module for retrieving patient risk profile information from a data base" Collins: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for cardiac ablation disclosed by Blake, by including the system and method of computer aided analysis of medical images as taught by Collins. One of ordinary skill in the art would have been motivated to make this modification because "a stage assessment based on features seen in one modality confirmed by features seen in another modality tends to increase the confidence in the assessment" (Collins: [0099]), and "a combined scoring or assessment takes into account a larger set of inputs, the result tends to be more robust" (Collins: [0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793